Citation Nr: 0321778	
Decision Date: 08/29/03    Archive Date: 09/04/03	

DOCKET NO.  96-27 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals of a left knee injury, with left anterior cruciate 
ligament reconstruction, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1986 
to September 1990.  

This matter arises from various rating decisions rendered 
since August 1994 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 2002), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

This case was remanded by the Board in both January 1998 and 
April 2003 for further action and adjudication.  That was 
accomplished, and the case was returned to the Board on July 
15, 2003 for further appellate disposition.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  Symptomatology associated with the veteran's 
service-connected left knee disability includes subjective 
complaints of stiffness when bending the left knee and pain 
going up stairs.  Range of motion of the left knee 
demonstrates full extension with flexion limited at 125 
degrees with complaints of pain.  Some tenderness just distal 
to the tibial tubercle is present, as is some weakness in the 
left hamstring and left quadriceps.  This represents moderate 
impairment.  


CONCLUSION OF LAW

An increased rating of 20 percent, but not more, is warranted 
for postoperative residuals of a left knee injury with left 
anterior cruciate ligament reconstruction.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.41, 
4.45, 4.71a, Diagnostic Code (DC) 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant and representative, and enhanced its 
duty to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), also appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran was issued a statement of the case, as well as 
supplemental statements 


of the case, that informed him of the evidence used in 
conjunction with his claim, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  In addition, the veteran was 
notified of the impact of the VCAA on his claim.  Thus, the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, and the record indicates 
that all relevant facts have been properly developed.  
Parenthetically, the Board notes here that notwithstanding 
the contentions of the appellant to the contrary, all 
available reports of the veteran's VA medical treatment have 
been associated with the appellate record.  As such, all 
evidence necessary for an equitable disposition of the issue 
on appeal has been obtained.  VA, therefore, has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

II.  Increased Rating for Postoperative Residuals of a 
Left Knee Injury with Left Anterior Cruciate Ligament 
Reconstruction

The veteran contends that his service-connected left knee 
disability is more severe than currently evaluated.  He cites 
pain, weakness, and instability in this regard.  He notes 
that he wears a brace to stabilize the left knee joint.  

Disability evaluations are based upon a comparison of current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2002).  Where entitlement to service connection has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This is 
so, despite the fact that a given disability must be viewed 
in relation to its entire history.  See 38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.



With regard to the musculoskeletal system, the intent of the 
applicable provisions of 38 C.F.R. Part 4 is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints to assign at 
least a minimum compensable rating for the joint or joints 
affected.  See 38 C.F.R. § 4.59 (2002); see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The latter regulation 
contemplates and incorporates the provisions of 38 C.F.R. 
§§ 4.10 and 4.40.  In this context, residuals of a left knee 
injury with left anterior cruciate ligament reconstruction 
have been evaluated pursuant to the provisions of 38 C.F.R. 
§ 4.71a, DC 5257.  Therein, recurrent subluxation or lateral 
instability shall be evaluated as 10 percent disabling if 
slight in nature.  To warrant the next higher disability 
rating, symptomatology must be "moderate" in nature.  To 
warrant a 30 percent disability evaluation, symptomatology 
must be "severe" in nature.  It is within this context that 
the facts in this case must be examined.

The facts in this case are as follows.  The veteran's service 
medical records indicate that he sustained a sprain of the 
left knee during July 1989.  This was followed by significant 
treatment prior to his separation from military service.  
Although there did not appear to be any residuals at the time 
of his discharge in September 1990, he was found to be not 
physically qualified for active duty during a service medical 
examination conducted in February 1991.  Of note is that 
arthritis of the left knee was diagnosed at that time.  

The veteran underwent a VA physical examination in February 
1991.  His gait, posture, and carriage all were within normal 
limits.  He was able to walk on his heels and toes, and he 
could squat fully.  No swelling, tenderness, or deformity of 
the left knee was noted.   A history of left knee pain with 
no functional impairment was diagnosed.  Of significance is 
that X-rays taken were negative for the presence of 
arthritis.  Similar findings were noted during a VA physical 
examination conducted in June 1992.



The veteran again underwent a VA physical examination in 
August 1994.  He indicated that his left knee sometimes gave 
out, and that he experienced pain over the infrapatellar area 
after walking.  His gait was observed to be normal.  There 
was no crepitus on passive flexion and extension of the left 
knee.  Some tenderness on palpation of the infrapatellar 
ligament was noted.  However, there was no effusion, or  
anteroposterior or lateral instability.  Flexion of the left 
knee was limited at 120 degrees.  Infrapatellar tendinitis of 
the left knee was diagnosed.  

The veteran then injured his left knee while playing 
basketball in September 1994.  Anterior cruciate ligament 
reconstruction was performed.  Also noted was an incomplete 
large tibial tear of the posterior horn of the medial 
meniscus.  By January 1995, the veteran denied any 
instability in the left knee joint.  A private examiner 
indicated that the veteran had diminished strength in the 
left quadriceps, but also had full range of motion of the 
left knee.  Some effusion was present.

The veteran again underwent a VA physical examination in May 
1995.  Residuals of reconstructive surgery of the left knee 
were diagnosed.  The examiner indicated that the veteran 
experienced only minimal pain.  Also noted was some atrophy 
in the left quadriceps along with decreased flexion of the 
left knee joint.  However, again X-rays were negative for 
findings compatible with arthritis.  

The veteran most recently underwent a VA physical examination 
in December 1999.  The claims file was available to the 
examiner in conjunction with the examination.  The examiner 
observed that the veteran was wearing a custom brace on the 
left leg.  Despite this, however, no episodes of dislocation 
or recurrent subluxation were noted.  Nor were there any 
other symptoms indicative of joint pain.  The veteran was 
observed to walk in a somewhat stiff legged manner on the 
left with slight complaints of pain.  He was able to squat to 
80 degrees with external support on the left knee.  The left 
knee joint had full extension, but flexion was limited at 125 
degrees with complaints of pain.  No palpable 
patellar/femoral and femoral/tibia crepitus of the left knee 
was observed.  Tenderness just distal to the 


tibial tubercle was noted, but no joint effusion was 
apparent.  The left patella during range of motion testing 
reflected normal alignment with no hyper mobility.  Ligament 
examination reflected a 1+ Lachman's test on the left.  No 
varus or valgus laxity was observed in the left knee joint.  
Nor was any rotary instability.  Anterior Drawer sign was 
positive.  Strength in the left hamstring and quadriceps was 
assessed at 3/5.  Left knee pain with residuals of a tear of 
the anterior cruciate ligament (postoperative status anterior 
cruciate ligament reconstruction) was diagnosed.  No evidence 
of arthritis, osteoarthritis or chondromalacia of the left 
knee joint was apparent to the examiner.  

The foregoing indicates that the veteran's service-connected 
left knee disability more nearly approximates the criteria 
required for "moderate" impairment.  Although no episodes of 
dislocation or recurrent subluxation of the left knee joint 
have been noted, the veteran does wear a left knee brace and 
has diminished strength in both the left hamstring and left 
quadriceps.  Flexion of the left knee joint is limited at 125 
degrees with pain.  Also present is some tenderness in the 
left knee joint.  Otherwise, the joint appears to be 
relatively normal in functioning.  As such, the Board finds 
that the evidence of record indicates the presence of 
"moderate" impairment as a result of the veteran's 
service-connected left knee disability.

Conversely, it should be noted that current clinical findings 
do not indicate that this disability results in either 
limitation of motion or function that warrants a higher 
disability evaluation.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  
Nor is a separate compensable evaluation warranted pursuant 
to 38 C.F.R. § 4.71a, DC 5003, 5010 (2002) because the 
presence of arthritis has not been demonstrated by X-ray 
evidence.  Finally, no additional limitation of function of 
the left knee joint as the result of pain, weakness, or 
instability has been demonstrated clinically.  See 38 C.F.R. 
§ 4.59; see also DeLuca, 8 Vet. App. at 206-07.  As such, a 
disability evaluation of 20 percent, but not more, is 
warranted for the disability at issue.



III.  Extraschedular Considerations

Notwithstanding the above, a rating in excess of that 
currently assigned for the veteran's service-connected left 
knee disability may be granted if it is demonstrated that 
this disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability at issue has required frequent hospitalizations 
since the veteran's discharge from military service.  
Moreover, although the veteran has indicated that this 
disability has limited the types of activities that he is 
able to undertake, he has not indicated that it has 
interfered with his employment beyond that contemplated by 
the schedular standards.  For example, he has not indicated 
an inordinate amount of time lost from work.  Nor has he 
indicated that he has been unable to comply with the minimal 
requirements of his employment.  It should be noted here that 
the provisions of 38 C.F.R. Part 4 reflect percentage ratings 
that represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate to the severity of the various grades of 
disability.  Absent evidence of either marked interference 
with employment or frequent periods of hospitalization for 
the disability at issue, there is no basis to conclude that 
it is more serious than that contemplated by the 
aforementioned schedular provisions.  Thus, the failure of 
the RO to submit the case for consideration by the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, was not unreasonable in this case.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the foregoing decision, the Board has applied the 
provisions of 38 C.F.R. § 4.7 which states that where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability 


picture more nearly approximates the criteria required for 
that rating.  Additionally, all reasonable doubt has been 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b).


ORDER

An increased rating of 20 percent, but not more, for 
postoperative residuals of a left knee injury with left 
anterior cruciate ligament reconstruction is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.  



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

